



 














XYLEM
DEFERRED COMPENSATION PLAN


Effective as of October 31, 2011 including amendments effective as of
December 15, 2016


XYLEM DEFERRED COMPENSATION PLAN


The Xylem Deferred Compensation Plan (the “Plan”) first became effective as of
October 31, 2011 (the “Effective Date”) following the spin-off of Xylem Inc.
from ITT Corporation (the “Predecessor Corporation”) on October 31, 2011. The
Predecessor Corporation maintained a similar plan (the “ITT Deferred
Compensation Plan”) prior to the spin-off (the “Predecessor Plan”). Under the
terms of the Benefits and Compensation Matters Agreement, the Predecessor
Corporation agreed that the spinoff of Xylem Inc. from ITT Corporation would not
trigger a separation from service for purposes of IRC Section 409A for Xylem
Employees. The Plan was created as a spin-off of the Predecessor Plan to govern
prior deferrals by Xylem Employees made under the Predecessor Plan and to
provide each Participant with a means of deferring compensation in accordance
with the terms of the Plan.
The Plan shall remain in effect as provided in Section 6.01 hereof, and
Participants shall be deemed to receive full credit for their service and
participation with the Predecessor Corporation as provided in Section 3.03
hereof. Further, the Plan shall not deprive a Participant of the right to
payment of deferred compensation credited as of the date of termination or
amendment, in accordance with the terms of the Plan as of the date of such
termination or amendment.
The Plan is amended, effective as of December 15, 2016, to note the change from
Participant sub-accounts to class-year accounting.
The Plan is amended, effective as of January 1, 2012, to include the deferral of
Company contributions that would have been made under the Xylem Retirement
Savings Plan for Salaried Employees or the Xylem





--------------------------------------------------------------------------------





Supplemental Retirement Savings Plan for Salaried Employees had the bonus amount
deferred under the provisions of the Plan been paid directly to the Participant.
The Predecessor Plan was established by the Predecessor Corporation, effective
January 1, 1995. The purpose of the Predecessor Plan was to provide each
Participant with a means of deferring compensation in accordance with the terms
of the Predecessor Plan.
Effective as of December 19, 1995, Predecessor Corporation split into three
separate companies - ITT Hartford Group, Inc., ITT Corporation, a Nevada
corporation, and ITT Industries, Inc. an Indiana corporation (the “Indiana
Corporation”), which is the successor to Predecessor Corporation.
Under the Employee Benefits Service and Liability Agreement dated November 1,
1995 (the “Agreement”) the Indiana Corporation agreed to continue the
Predecessor Plan for eligible employees of the Indiana Corporation or of any of
its subsidiaries and to transfer the liabilities attributable to participants
who become employees of ITT Corporation, a Nevada corporation, on December 19,
1995 to ITT Corporation.
Effective as of January 1, 1996, the Predecessor Plan was amended to accept the
liabilities under the ITT Industries Excess Savings Plan attributable to salary
deferrals, excess matching contributions, and excess floor contributions
credited with respect to Base Salary deferred under the Predecessor Plan and
hold such amounts hereunder in accordance with the provisions of the ITT
Industries Excess Savings Plan as set forth in Appendix A, attached hereto and
made part hereof of this Plan.
Effective as of October 1, 1997, January 1, 1998, April 1, 1998, January 1,
1999, and November 1, 2000, the Predecessor Plan was further amended to make
certain administration changes to unify the form and timing of Predecessor Plan
distributions, respectively. Effective as of March 1, 2004, the Predecessor Plan
was further amended to provide that a Participant may make a separate investment
election with respect to future deferrals. Effective as of July 1, 2004, the
Predecessor Plan was amended and restated to make certain administrative changes
and to unify the definition of Acceleration Event with other employee benefit
plans of ITT Industries. Effective as of July 1, 2006, the Predecessor Plan’s
name was revised to the ITT Deferred Compensation Plan.
The Predecessor Plan was amended and restated, effective as of December 31, 2008
to comply with the provisions of Section 409A of the Internal Revenue Code and
regulations promulgated thereunder.
The provisions of the Predecessor Plan as amended applied to amounts previously
deferred on or after January 1, 2005. Amounts previously deferred under the
provisions of the Predecessor Plan prior to January 1, 2005, which were vested
as of December 31, 2004, shall be subject to the provisions of the Predecessor
Plan as in effect on October 3, 2004 (attached hereto as Appendix C and made
part hereof) without regard to any Predecessor Plan amendments after October 3,
2004 which would constitute a material modification for Code Section 409A
purposes, unless otherwise provided in Appendix B attached hereto; provided,
however, that the obligation to make all such payments with respect to Xylem
Employees have been assumed by Xylem Inc. under this Plan and shall be paid by
Xylem Inc.
All benefits payable under this Plan, which constitutes a nonqualified, unfunded
deferred compensation plan for a select group of management or
highly-compensated employees under Title I of ERISA, shall be paid out of the
general assets of the Company.











--------------------------------------------------------------------------------







XYLEM DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 — DEFINITIONS
1
1.01
Acceleration Event
1
1.02
Administrative Committee
1
1.03
Associated Company
1
1.04
Base Salary
1
1.05
Beneficiary
1
1.06
Bonus
1
1.07
Board of Directors
2
1.08
Change in Control
2
1.09
Code
2
1.10
Company
2
1.11
Company Contribution Account
2
1.12
Company Core Contribution Rate
2
1.13
Company Transition Credit Contribution Rate
2
1.14
Corporation
2
1.15
Deferral Account
2
1.16
Deferral Agreement
3
1.17
Deferrals
3
1.18
Effective Date
3
1.19
Eligible Executive
3
1.20
Employee
3
1.21
Executive
3
1.22
ERISA
4
1.23
Grandfathered Deferral Account
4
1.24
Leadership Development and Compensation Committee
4
1.25
Participant
4
1.26
Performance Based Compensation
4
1.27
Performance Period
4
1.28
Plan
4
1.29
Plan Committee
5
1.30
Plan Year
5
1.31
Predecessor Corporation
5
1.32
Predecessor Plan
5
1.33
Prior Deferrals
5
1.34
Reporting Date
5
1.35
Retirement
5
1.37
Savings Plan
6
1.38
Special Purpose Subaccount(s)
6
1.39
Specified Distribution Date
6
1.40
Specified Employee
6
1.41
Termination of Employment
7






--------------------------------------------------------------------------------





1.41
Termination Subaccount
7
1.42
Xylem Employee
7
 
 
 
ARTICLE 2 — PARTICIPATION
8
2.01
Eligibility
8
2.02
In General
8
2.03
Termination of Participation
9
 
 
 
ARTICLE 3 — DEFERRALS
10
3.01
Filing Requirements
10
3.02
Amount of Deferral
11
3.03
Crediting to Deferral Account
12
3.04
Excess Company Contributions
12
3.05
Crediting to Company Contribution Account
13
3.06
Vesting
13
3.07
Unforeseeable Emergency
13
 
 
 
ARTICLE 4 — MAINTENANCE OF ACCOUNTS
15
4.01
Adjustment of Deferral and Grandfathered Deferral Accounts
15
4.02
Investment Performance Elections
15
4.03
Changing Investment Elections
16
4.04
Adjustment of the Company Contribution Account
17
4.05
Individual Accounts
17
4.06
Valuation of Accounts
18
4.07
Compliance with Securities Laws and Trading Policies and Procedures
18
 
 
 
ARTICLE 5 — PAYMENT OF BENEFITS
20
5.01
Commencement of Payment
20
5.02
Method of Payment
23
5.03
Change of Distribution Election
26
5.04
Death
28
5.05
Hardship
28
5.06
Payment upon the Occurrence of a Change in Control
29
5.07
Acceleration of or Delay in Payments
29
5.08
Designation of Beneficiary
30
5.09
Debiting Accounts
30
 
 
 
ARTICLE 6 — AMENDMENT OR TERMINATION
31
6.01
Right to Terminate
31
6.02
Right to Amend
31
 
 
 
ARTICLE 7 — GENERAL PROVISIONS
32
7.01
Funding
32
7.02
No Contract of Employment
32
7.03
Unsecured Interest
32
7.04
Facility of Payment
33






--------------------------------------------------------------------------------





7.05
Withholding Taxes
33
7.06
Nonalienation
33
7.07
Transfers
33
7.08
Claims Procedure
34
7.09
Payment of Expenses
36
7.10
Discharge of Corporation’s Obligation
36
7.11
Successors
36
7.12
Construction
36
 
 
 
ARTICLE 8 — ADMINISTRATION
38
8.01
Administration
38
 
 
 
APPENDIX A
40
APPENDIX B
43
APPENDIX C
45





ARTICLE 1 - DEFINITIONS
1.01
“Acceleration Event” shall mean an “Acceleration Event” as such term is defined
under the provisions of the Predecessor Plan as effective on October 2, 2004.



1.02
“Administrative Committee” shall mean the person or persons appointed to
administer the Plan as provided in Section 8.01.



1.03
“Associated Company” shall mean any division, subsidiary or affiliated company
of the Corporation which is an Associated Company as such term is defined in the
Xylem Retirement Savings Plan for Salaried Employees, as amended from time to
time.



1.04
“Base Salary” shall mean the annual base fixed compensation paid periodically
during the calendar year, determined prior to any pre-tax contributions under a
“qualified cash or deferred arrangement” (as defined under Code Section 401(k)
and its applicable regulations) or under a “cafeteria plan” (as defined under
Code Section 125 and its applicable regulations) or a qualified transportation
fringe benefit under Section 132(f) of the Code and any deferrals under Article
3, Appendix A or another unfunded deferred compensation plan maintained by the
Corporation, but excluding any overtime, bonuses, foreign service allowances or
any other form of compensation, except to the extent otherwise deemed “Base
Salary” for purposes of the Plan under rules as are adopted by the Leadership
Development and Compensation Committee .








--------------------------------------------------------------------------------





1.05
“Beneficiary” shall mean the person or persons designated by a Participant
pursuant to the provisions of Section 5.08 in a time and manner determined by
the Administrative Committee to receive the amounts, if any, payable under the
Plan upon the death of the Participant.



1.06
“Bonus” shall mean the cash amount, if any, awarded to an employee of the
Company under the Company’s executive bonus program, or other compensation
program designated by the Leadership Development and Compensation Committee as a
bonus hereunder.

1.07
“Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.



1.08
“Change in Control” shall mean a “Change in Control” as such term is defined in
the Xylem Supplemental Retirement Savings Plan for Salaried Employees as amended
from time to time.



1.09
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



1.10
“Company” shall mean the Corporation and any successor thereto, with respect to
its employees and Participating Corporation or Participating Division (as such
terms are defined in the Savings Plan) authorized by the Leadership Development
and Compensation Committee to participate in the Plan with respect to their
employees; provided, however, that for purposes of deferrals made under the
Predecessor Plan, Company shall mean the Predecessor Corporation as the original
recorder of the deferral.



1.11
“Company Contribution Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Participant to record all amounts credited on
his behalf under Section 3.04(a), (b) and (c) adjusted pursuant to Section 4.04.



1.12
“Company Core Contribution Rate” shall mean the rate of Company Core
Contributions (as such term in defined under the provisions of the Savings Plan)
for a particular Plan Year.

1.13
“Company Transition Credit Contribution Rate” shall mean the rate of Company
Transition Credit Contributions (as such term in defined under the provisions of
the Savings Plan) for a particular Plan Year.



1.14
“Corporation” shall mean Xylem Inc., an Indiana corporation, or any successor by
merger, purchase, or otherwise.








--------------------------------------------------------------------------------





1.15
“Class Year Account” shall mean the bookkeeping account maintained for each
Participant to record the amount of Bonus deferred by a Participant in
accordance with Article 3, adjusted pursuant to Article 4 and with respect to an
individual who became a Participant on the Effective Date and who immediately
prior to the Effective Date was a participant in the Predecessor Plan, the
amounts deferred under Article 3 of the Predecessor Plan on or after January 1,
2017 by such Participant adjusted pursuant to Article 4. As of such date, a
Class Year Account replaces in all aspects, and fulfills the same purpose as,
the previous In Service Account and Retirement/Termination Account. A Class Year
Account is a separate annual account for all moneys contributed by an Eligible
Employee and Xylem during the period of January 1 until December 31st for the
calendar year 2017 as well as Xylem contributions that are paid after the year
ends but are in reference to the relevant year. The Eligible Employee may elect
their allocation election to the investment options offered in the Plan.



1.16
“Deferral Agreement” shall mean the completed agreement, including any
amendments, attachments and appendices thereto, in such form approved by the
Administrative Committee, between an Eligible Executive and the Company, under
which the Eligible Executive agrees to defer a portion of his Bonus.



1.17
“Deferrals” shall mean the amount of deferrals credited to a Participant
pursuant to Section 3.02.



1.18
“Effective Date” shall mean October 31, 2011



1.19
“Eligible Executive” shall mean an Executive who is eligible to participate in
the Plan as provided in Section 2.01.



1.20
“Employee” shall mean a person who is employed by the Company.



1.21
“Executive” shall mean an Employee of the Company whose Base Salary equals or
exceeds $200,000 (or as adjusted from time to time by the Administrative
Committee).



1.22
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



1.23
“Grandfathered Deferral Account” shall mean the bookkeeping account maintained
for each Participant to record the amount of Bonus and/or Base Salary deferred
prior to January 1, 2017 by a






--------------------------------------------------------------------------------





Participant in accordance with Article 3 of the Predecessor Plan as in effect on
or prior to October 3, 2004, adjusted pursuant to Article 4.


1.24
“Leadership, Development and Compensation Committee” shall mean the Leadership
Development and Compensation Committee of the Board of Directors.

1.25
“Participant” shall mean, except as otherwise provided in Article 2, each
Eligible Executive who has executed a Deferral Agreement pursuant to the
requirements of Section 2.02 and is credited with an amount under Section 3.03.



1.26
“Performance Based Compensation” shall mean a bonus where the amount of, or
entitlement to, the bonus is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Organizational or individual
performance criteria are considered pre-established if established in writing by
not later than ninety (90) days after the commencement of the period of service
to which the criteria relate, provided that the outcome is substantially
uncertain at the time the criteria are established. The determination of whether
a Bonus qualifies as “Performance-Based Compensation” will be made in accordance
with Treas. Reg. Section 1.409A-1(e) and subsequent guidance.



1.27
“Performance Period” shall mean the period of a least twelve (12) months over
which an individual or a company’s performance is measured for purposes of the
Company’s bonus program.



1.28
“Plan” shall mean the Xylem Deferred Compensation Plan as set forth in this
document and the appendices and schedules thereto, as it may be amended from
time to time; provided, however, that the term “Plan” shall include the
Predecessor Plan with respect to all prior service and participation by a
Participant with the Predecessor Corporation and preserving all rights by
Participants to the Grandfathered Deferral Accounts.



1.29
“Plan Committee” shall mean the Xylem Pension Fund Trust and Investment
Committee established from time to time pursuant to the terms of the Savings
Plan.



1.30
“Plan Year” shall mean the calendar year.



1.31
“Predecessor Corporation” shall mean Corporation as such terms was defined under
the Predecessor Plan immediately prior to the Effective Date.








--------------------------------------------------------------------------------





1.32
“Predecessor Plan” shall mean the ITT Deferred Compensation Plan as in effect
prior to October 31, 2011.



1.33
“Prior Deferrals” shall mean the amount attributable to Deferrals initially
credited to a Participant pursuant to Section 3.02 of the Predecessor Plan and
not yet distributed as of the Effective Date.



1.34
“Reporting Date” shall mean each business day on which the New York Stock
Exchange is open or such other business day as the Administrative Committee may
determine.



1.35
“Retirement” shall mean, with respect to an Eligible Executive, any termination
of employment by an Eligible Executive after the date the Eligible Executive is
eligible for an early, normal or postponed retirement benefit under the ITT
Salaried Retirement Plan as in effect on the day immediately preceding the
Effective Date, or would have been eligible had he been a participant in such
Plan. Effective as of January 1, 2012 “Retirement” shall mean with respect to an
Eligible Employee who was not a member of the ITT Salaried Retirement Plan
immediately prior to October 31, 2011, and who becomes a Participant on or after
January 1, 2012, the termination of employment by such Eligible Employee after
the date such Eligible Employee attains age 55 and completes 10 or more years of
Service (as such term is defined in the Savings Plan) or attains age 65, if
earlier.



1.36
“Savings Plan” shall mean, effective as of the effective date the new Xylem
Retirement Savings Plan for Salaried Employees (successor plan to the ITT
Salaried Investment and Savings Plan) as amended from time to time.



1.37
“Special Purpose Subaccount(s)” shall mean the bookkeeping account(s) described
in Section 5.01(a) maintained to record deferrals that a Participant has elected
to have paid pursuant to clause (ii) of Section 5.01(a), adjusted pursuant to
Article 4.



1.38
“Specified Distribution Date” shall mean the specific date designated by a
Participant pursuant to clause (ii) of Section 5.01(a).



1.39
“Specified Employee” shall mean a “specified employee” as such term is defined
in the Income Tax Regulations under Section 409A as modified by the rules set
forth below:

(a)
For purposes of determining whether a Participant is a Specified Employee, the
compensation of the Participant shall be determined in accordance with the
definition of compensation






--------------------------------------------------------------------------------





provided under Treas. Reg. Section 1.415(c) 2(d)(3) (wages within the meaning of
Code Section 3401(a) for purposes of income tax withholding at the source, plus
amounts excludible from gross income under Section 125(1), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k) or 457(b), without regard to rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed).
(b)
The “Specified Employee Identification Date” means December 31, unless the
Leadership Development and Compensation Committee has elected a different date
through action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company or any Associated Company.



(c)
The “Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date or such earlier date as is
selected by the Leadership Development and Compensation Committee.



1.40
“Termination of Employment” shall mean “Termination of Employment” as such term
is defined in the Xylem Supplemental Retirement Savings Plan for Salaried
Employees, as amended from time to time.



1.41
“Termination Subaccount” shall mean the bookkeeping account described in Section
5.01(a) maintained to record deferrals that a Participant has elected to have
paid pursuant to clause (i) of Section 5.01(a), adjusted pursuant to Article 4.



1.42
“Xylem Employee” shall mean an Employee who is employed by or assigned to Xylem
Inc. following the spin-off of Xylem Inc. from the Predecessor Corporation
including former Employees of the Predecessor Corporation or one of its
subsidiaries who are determined by the Predecessor Corporation to be associated
with Xylem Inc.



ARTICLE 2 - PARTICIPATION


2.01     Eligibility
An Employee who is an Executive as of the last business day in October of a
calendar year (or such later date in that calendar year as determined by the
Administrative Committee) shall be an Eligible Executive with respect to the
Plan Year following such calendar year, and thereby eligible to participate





--------------------------------------------------------------------------------





in this Plan and execute a Deferral Agreement authorizing Deferrals under this
Plan with respect to his Bonus earned in such Plan Year.


2.02     In General
(a)
An individual who is determined to be an Eligible Executive with respect to a
Plan Year and who desires to have deferrals credited on his behalf pursuant to
Article 3 for such Plan Year must execute a Deferral Agreement with the
Administrative Committee authorizing Deferrals under this Plan for such year in
accordance with the provisions of Sections 3.01 and 3.02.



(b)
The Deferral Agreement shall be in writing and be properly completed in the
manner approved by the Administrative Committee, which shall be the sole judge
of the proper completion thereof. Such Deferral Agreement shall provide, subject
to the provisions of Section 3.02, for the deferral of a portion of the Eligible
Executive’s Bonus. The Deferral Agreement shall include such other provisions as
the Administrative Committee deems appropriate.



(c)
An Eligible Executive shall become a Participant when Deferrals are first
credited on his behalf pursuant to Article 3. However, an Employee who was a
participant in the Predecessor Plan immediately prior to the Effective Date
shall become a Participant of this Plan on the Effective Date.







2.03     Termination of Participation
(a)
Participation shall cease when all benefits to which a Participant is entitled
to hereunder are distributed to him.



(b)
Subject to the provisions of Section 3.01, a Participant shall only be eligible
to have Deferrals credited on his behalf in accordance with Article 3 for as
long as he remains an Eligible Executive.



(c)
If a former Participant who has incurred a Termination of Employment and whose
participation in the Plan ceased under Section 2.03(a) is reemployed as an
Eligible Executive, the former Participant may again become a Participant in
accordance with the provisions of Section 2.02.



ARTICLE 3 - DEFERRALS


3.01     Filing Requirements





--------------------------------------------------------------------------------





(a)
Subject to the following provisions of this Section, prior to the close of an
annual enrollment period established by the Administrative Committee, an
Eligible Executive who is employed by the Company as of the last day of such
annual enrollment period (or such other date prior to the close of the Plan Year
as determined by the Administrative Committee), may elect to defer a portion of
his Bonus earned in the following Plan Year, provided the Deferral Agreement is
filed with the Administrative Committee (or its delegates) by the date
established by the Administrative Committee, but not later than the last day of
the calendar year preceding the Plan Year in which such Bonus is earned (the
“Deferral Election Deadline”).



(b)
A Participant’s election to defer a portion of his Bonus for any calendar year
shall become irrevocable on the last day the deferral of such Bonus may be
elected under Section 3.01(a), except as otherwise provided in Section 3.02(b)
or 3.07. A Participant may revoke or change his election to defer a portion of
Bonus at any time prior to the date the election becomes irrevocable. Any such
revocation or change shall be made in a form and manner determined by the
Administrative Committee.



(c)
Subject to the provisions of Section 3.02, an Eligible Executive must file, in
accordance with the provisions of Section 3.01(a), a new Deferral Agreement for
each calendar year the Eligible Executive is eligible for and elects to defer a
portion of his Bonus.



(d)
Notwithstanding any provision of the Plan to the contrary, an Eligible
Executive’s election to defer Bonus shall only be effective if (1) the Eligible
Executive files the Deferral Agreement with respect to such Bonus no later than
the applicable Deferral Election Deadline (as defined in paragraph (a) above),
and (2) he is an Eligible Executive as of such Deferral Election Deadline.



(e)
If a Participant ceases to be an Eligible Executive but continues to be employed
by the Company or an Associated Company, he shall continue to be a Participant
and his Deferral Agreement currently in effect for the Plan Year shall remain in
force for the remainder of such Plan Year, but such Participant shall not be
eligible to defer any portion of his Bonus earned in a subsequent Plan Year
until such time as he shall once again become an Eligible Executive.



(f)
The Eligible Executive shall submit the Deferral Agreement in the manner
specified by the Administrative Committee and a Deferral Agreement that is not
timely filed shall be considered void and shall have no effect. The
Administrative Committee shall establish procedures that govern deferral
elections under the Plan.






--------------------------------------------------------------------------------







3.02     Amount of Deferral
(a)
The Administrative Committee may establish maximum or minimum limits on the
amount of any Bonus which may be deferred and/or the timing of such Deferral.
Eligible Executives shall be given written notice of any such limits prior to
the date they take effect.



(b)
Notwithstanding anything in this Plan to the contrary, if an Eligible Executive:

(i)
receives a withdrawal of deferred cash contributions on account of hardship from
any plan which is maintained by the Company or an Associated Company and which
meets the requirements of Code Section 401(k) (or any successor thereto), and

(ii)
is precluded from making contributions to such 401(k) plan for at least 6 months
after receipt of the hardship withdrawal



The Eligible Executive’s Deferral Agreement with respect to Bonus in effect at
that time shall be cancelled and any subsequent Bonus payment which would have
been deferred pursuant to that Deferral Agreement but for the application of
this Section 3.02(c) shall be paid to the Eligible Executive as if he had not
entered into the Deferral Agreement.


3.03
Crediting to Deferral Account

The amount of Deferrals shall be credited to such Participant’s Deferral Account
on the day such Bonus would have otherwise been paid to the Participant in the
absence of a Deferral Agreement. Deferrals credited to a Participant’s Deferral
Account which are deemed invested in a Corporation phantom stock fund will be
credited based on the fair market value of the Corporation’s common stock on
that day.


3.04    Excess Company Contributions
(a)
Excess Matching Contributions

With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Matching Contributions credited to a Participant’s Company
Contribution Account for each particular Plan Year shall be equal to the Company
Matching Contributions (as defined under the provisions of the Savings Plan) for
each particular Plan Year that would have otherwise been credited on the
Eligible Executive’s behalf under the provisions of the Savings Plan or the
Xylem Supplemental Retirement Savings Plan for Salaried Employees, as
applicable, had the





--------------------------------------------------------------------------------





portion of an Eligible Executive’s Bonus that would have otherwise been paid in
that particular Plan Year not been deferred under the provisions of Section
3.01(a) above.


(b)
Excess Core Contributions

With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Core Contributions credited to a Participant’s Company Contribution
Account for each particular Plan Year shall be equal to Company Core
Contribution Rate applicable to the Eligible Executive in that particular Plan
Year multiplied by the Eligible Executive’s Bonus that would have otherwise been
paid in that particular Plan Year had it not been deferred under the provisions
of Section 3.01(a) above.
(c)
Excess Transition Credit Contribution

With respect to Plan Years commencing on and after January 1, 2012, the amount
of Excess Transition Credit Contributions credited to a Participant’s Company
Contribution Account for each particular Plan Year shall be equal to Company
Transition Credit Contribution Rate applicable to the Eligible Executive in that
particular Plan Year multiplied by the Eligible Executive’s Bonus that would
have otherwise been paid in that particular Plan Year had it not been deferred
under the provisions of Section 3.01(a) above.


3.05    Crediting to Company Contribution Account
The contributions credited on a Participant’s behalf pursuant to Section
3.04(a), (b) and (c) above shall be credited to a Participant’s Company
Contribution Accounts at the same time as they would have been credited to his
accounts under the Savings Plan if not for the Participant’s election to defer
said Bonus under the terms of this Plan.


3.06     Vesting
A Participant shall at all times be 100% vested in his Deferral and his Company
Contribution Accounts.


Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by a Participant with the Predecessor Corporation
prior to the Effective Date shall be deemed credited in full towards a
Participant’s service and participation with the Company.


3.07    Unforeseeable Emergency
Notwithstanding the foregoing provisions of this Article 3, the Leadership
Development and Compensation Committee may completely cease Deferrals made under
all Deferral Agreements then in effect with respect to the Participant upon the
Participant’s providing the Leadership Development





--------------------------------------------------------------------------------





and Compensation Committee with such evidence of an Unforeseeable Emergency (as
defined in Section 5.05) as the Leadership Development and Compensation
Committee may deem appropriate. In the event the Leadership Development and
Compensation Committee finds the Participant has incurred an Unforeseeable
Emergency (as defined in Section 5.05), the Participant’s Deferral Agreement in
effect at that time shall be cancelled and subsequent Deferrals and any
corresponding Excess Company Contributions shall cease as of the first
practicable payroll period following the Leadership Development and Compensation
Committee’s decision. In the event the Participant wishes to recommence
Deferrals starting in a subsequent calendar year, the Participant may do so by
duly completing, executing, and filing the appropriate Deferral Agreement with
the Administrative Committee in accordance with Section 3.01, provided said
Participant is an Eligible Executive at that time.


ARTICLE 4 - MAINTENANCE OF ACCOUNTS


4.01     Adjustment of Deferral and Grandfathered Deferral Accounts
(a)
As of each Reporting Date, each Deferral Account (or subaccount thereof) and/or
Grandfathered Deferral Account shall be credited or debited with the amount of
earnings or losses with which such Deferral Account (or subaccounts thereof)
and/or Grandfathered Deferral Account would have been credited or debited,
assuming it had been invested in one or more investment funds, or earned the
rate of return of one or more indices of investment performance, designated by
the Plan Committee and elected by the Participant pursuant to Section 4.02 for
purposes of measuring the investment performance of such Accounts. Any portion
of a Participant’s Deferral Account (or subaccount thereof) and/or Grandfathered
Deferral Account deemed invested in a Corporation phantom stock fund shall be
credited with dividend equivalents, as and when dividends are paid on the
Corporation’s common stock, which shall be deemed invested in additional shares
of such phantom stock.



(b)
The Plan Committee shall designate at least one investment fund or index of
investment performance and may designate other investment funds or investment
indices (including a Corporation phantom stock fund) to be used to measure the
investment performance of a Participant’s Deferral Account and/or Grandfathered
Deferral Account. The designation of any such investment funds or indices shall
not require the Corporation to invest or earmark their general assets in any
specific manner. The Plan Committee may change the designation of






--------------------------------------------------------------------------------





investment funds or indices from time to time, in its sole discretion, and any
such change shall not be deemed to be an amendment affecting Participants’
rights under Section 6.02.


4.02    Investment Performance Elections
In the event the Plan Committee designates more than one investment fund or
index of investment performance under Section 4.01, each Participant shall file
an investment election with the Administrative Committee or its delegate with
respect to the investment of his Deferral Account (or subaccount thereof) and/or
Grandfathered Deferral Account within such time period and in such manner as the
Administrative Committee may prescribe. The election shall designate the
investment fund or funds or index or indices of investment performance which
shall be used to measure the investment performance of the Participant’s
Deferral Account (or subaccount thereof) and/or Grandfathered Deferral Account.


4.03     Changing Investment Elections
In the event the Plan Committee designates more than one investment fund or
index of investment performance under Section 4.01, a Participant may change his
election of the investment fund or funds or index or indices of investment
performance used to measure the future investment performance of the existing
account balance of his Deferral Account (or subaccount thereof) and/or his
Grandfathered Deferral Account, by filing an appropriate written notice with the
Administrative Committee or its delegate within such time periods and in such
manner as prescribed by the Administrative Committee, in advance of the date
such election is effective. The election shall be effective as soon as
administratively practicable after the date on which notice is timely filed or
at such other time as prescribed by the Administrative Committee on a basis
uniformly applicable to all Participants similarly situated.


A Participant may change his or her election of the investment fund or funds or
index or indices of investment performance used to measure the future investment
performance of his future Deferrals within such time periods and in such manner
prescribed by the Administrative Committee. The election shall be effective as
soon as administratively practicable after the date in which notice is timely
filed or at such other time as the Administrative Committee shall determine. In
the absence of such an election, the Participant’s future Deferrals will be
invested in accordance with his existing investment election with respect to the
current balance of his Deferral Account (or subaccount thereof), provided,
however, if such Participant is an “insider” (as defined in Section 16 of the
Securities Exchange Act of 1934) and his existing investment elections include
an investment in the





--------------------------------------------------------------------------------





Corporation’s phantom stock fund, his future Deferrals shall be allocated pro
rata among the other funds or indices on his existing investment election based
on the proportions as designated on such existing investment election.


4.04    Adjustment of the Company Contribution Account
A Participant shall have no choice or election with respect to the investments
of his Company Contribution Account. As of each Reporting Date, there shall be
credited or debited an amount of earnings or losses on the balance of the
Participant’s Company Contribution Account as of such Reporting Date which would
have been credited had the Participant’s Company Contribution Account been
invested in the stable value fund maintained under the Savings Plan or such
other investment fund or funds designated by the Plan Committee.


4.05    Individual Accounts
(a)
The Administrative Committee shall maintain, or cause to be maintained on the
books of the Corporation, records showing the individual balance of each
Participant’s Deferral Account (or subaccount thereof) or Company Contribution
Account and/or Grandfathered Deferral Account. The Participant’s Deferral
Account (or subaccount thereof) shall be credited with the Deferrals made by the
Participant pursuant to the provisions of Article 3 and the Participant’s
Deferral Account (or subaccount thereof), and/or Grandfathered Deferral Account
shall be credited and debited, as the case may be, with hypothetical investment
results determined pursuant to this Article 4. Effective with respect to Plan
Years commencing on and after January 1, 2012, a Participant’s Company
Contribution Account shall be credited with Excess Company Contributions
pursuant to the provisions of Section 3.04 and shall be credited and debited, as
the case may be, with hypothetical investment results determined pursuant to
Section 4.04.



At least once a year each Participant shall be furnished with a statement
setting forth the value of his Deferral Account (or any subaccounts thereof),
his Company Contribution Account and/or Grandfathered Deferral Account.


(b)
Within each Participant’s Deferral Account, Company Contribution Account and/or
Grandfathered Deferral Account, separate subaccounts shall be maintained to the
extent necessary for the administration of the Plan.








--------------------------------------------------------------------------------





(c)
The accounts established under this Article shall be hypothetical in nature and
shall be maintained for bookkeeping purposes only so that hypothetical gains or
losses on the deferrals made to the Plan can be credited or debited, as the case
may be.



4.06     Valuation of Accounts
(a)
The Administrative Committee shall value or cause to be valued each
Participant’s Deferral Account, Company Contribution Account and/or
Grandfathered Deferral Account at least monthly. On each Reporting Date there
shall be allocated to the Deferral Account and/or Grandfathered Deferral Account
of each Participant the appropriate amount determined in accordance with
Sections 4.01, 4.02 and 4.03 and with respect to his Company Contribution
Account, the appropriate amount determined in accordance with Section 4.04.



(b)
Whenever an event requires a determination of the value of a Participant’s
Deferral Account, Company Contribution Account and/or Grandfathered Deferral
Account, the value shall be computed as of the Reporting Date immediately
preceding the date of the event, except as otherwise specified in this Plan.



4.07     Compliance with Securities Laws and Trading Policies and Procedures
A Participant’s ability to direct investments into or out of a Corporation
phantom stock fund shall be subject to such terms, conditions and procedures as
the Plan Administrator may prescribe from time to time to assure compliance with
Rule 16b-3 promulgated under Section 16(b) of the Securities Exchange Act of
1934, as amended (“Rule 16b-3”), and other applicable requirements. Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) Deferrals and distribution elections under the Plan. In
furtherance, and not in limitation, of the foregoing, to the extent a
Participant acquires any interest in an equity security under the Plan for
purposes of Section 16(b), the Participant shall not dispose of that interest
within six (6) months, unless such disposition is exempted by Section 16(b) or
any rules or regulations promulgated thereunder or with respect thereto. Any
election by a Participant to invest any amount in a Corporation phantom stock
fund, and any elections to transfer amounts from or to the Corporation phantom
stock fund to or from any other investment fund or indices, shall be subject to
all applicable securities law requirements, including but not limited to the
those reflected in the prior sentence and Rule 16b-3, as well as all applicable
stock trading policies and procedures of the Corporation. To the extent any
election violates any securities law requirement, applicable trading policies
and procedures of the





--------------------------------------------------------------------------------





Corporation, or any terms or conditions established from time to time by the
Administrative Committee relating to such elections (whether or not reflected in
the Plan), the election shall be void.


ARTICLE 5 - PAYMENT OF BENEFITS


5.01     Commencement of Payment
(a)
Subject to the limitations in Section 5.01(b) and except as otherwise provided
below, each time a Participant completes a Deferral Agreement, a Participant
shall designate on each applicable Deferral Agreement whether the related
Deferrals, adjusted in accordance with Article 4, will be allocated to be paid
upon Separation of Service or a on a Specified Date but may not have a specified
portion allocated to more than one event:

1) Separation from Service Payments will be made on the first business day of
the seventh month following the participant’s separation from service and the
participant may elect either a lump sum payment or annual installments of 2 to
15 years
2) Specified Date (formerly known as a Special Purpose Account) Participant
shall elect a month and year and may elect either a lump sum payment or annual
installments of 2 to 15 years. Payments will be made according to the Separation
from service election if Separation takes place prior to the Specified Date. The
minimum deferral period for Specified Date elections shall be 24 months.


(i)
Termination Subaccount

Except as otherwise provided in the Plan, amounts allocated to the Termination
Subaccount (after adjustment pursuant to Article 4) will be paid on the first
business day of the seventh month following the Participant’s Termination of
Employment.


(ii)
Special Purpose Subaccount

Except as otherwise provided in the Plan, amounts allocated to the Special
Purpose Subaccount (after adjustment pursuant to Article 4) will be paid as
elected by the Participant, on either (1) the date specified by the Participant,
or (2) the earlier of the date specified by the Participant or the first
business day of the seventh month following the Participant’s Termination of
Employment. The Specified Distribution Date for the Special Purpose Subaccount
shall be the month and year designated by the Participant on his or her initial
Deferral Agreement establishing that Special Purpose Subaccount, unless
otherwise modified in accordance with the provisions of Section 5.03.







--------------------------------------------------------------------------------







Prior Deferrals will be allocated to the Participant’s Retirement Subaccount
and/or Special Purpose Subaccount as of the Effective Date based on the
election(s) then in effect with respect to such Prior Deferrals. If a
Participant’s payment election(s) in effect with respect to Prior Deferrals as
of the Effective Date provides for payment at a specified distribution date that
specified distribution date shall be the Participant’s “Specified Distribution
Date” for the Participant’s Special Purpose Subaccount(s).


(b)
A Participant’s ability to elect to have his deferred Bonus allocated to the
Special Purpose Subaccount and the Participant’s selection of a Specified
Distribution Date shall be subject to the following limitations:

(i)
deferred Bonus may only be allocated to the Participant’s Special Purpose
Subaccount if the Specified Distribution Date applicable to that subaccount is
at least twelve (12) months after the day of the Plan Year in which the Bonus
being deferred was earned; and



(ii)
a Participant may have only five Special Purpose Subaccounts established on his
behalf (and only one Specified Distribution Date applicable to each Special
Purpose Subaccount) at any one time.



(c)
(i)     Except as otherwise provided below, and notwithstanding the foregoing
with respect to an Eligible Executive who completed a Deferral Agreement under
the Predecessor Plan with respect to the Plan Year beginning as of January 1,
2005, the distribution of the Participant’s Deferral 2005 Subaccount (as defined
below) shall commence, pursuant to Section 5.02, on the occurrence of the
distribution event made available under procedures established from time to time
by the Administrative Committee and as designated by the Participant on his 2005
Deferral Agreement (“Common Distribution Date”). For purposes of this Article a
Participant Deferral 2005 Subaccount shall mean the bookkeeping account
maintained for each Participant to record the amount of Bonus deferred in 2005
by a Participant in accordance with Article 3, adjusted as provided in Article
4.



(ii)
Notwithstanding the foregoing, in the event a Participant incurs a Termination
of Employment for reasons other than Retirement prior to his Common Distribution
Date, the distribution of his Deferral 2005 SubAccount shall commence, pursuant
to Section 5.02, on the first business day of the seventh month following his
Termination of






--------------------------------------------------------------------------------





Employment; provided, however, if a Participant has prior to the date of his
Termination of Employment, in accordance with the procedures prescribed by the
Administrative Committee, made a special termination election, the distribution
of his Deferral 2005 Account shall commence, pursuant to Section 5.02, on the
later of (1) the occurrence of the Termination Distribution Date designated by
the Participant on the appropriate special termination election form prescribed
by the Administrative Committee (“Special Effective Termination Distribution
Date”) or (2) the first business day of the seventh month following such
Participant’s Termination of Employment.


(iii)
In the event a Participant elects pursuant to the foregoing provisions of this
paragraph (c) to defer to a specific calendar date in a specific calendar year,
he may not elect a calendar date which occurs prior to the close of the calendar
year following the calendar year in which he executed the Deferral Agreement.



(d)
A Participant shall not change his designation of the distribution event made
pursuant to the foregoing provisions of this Section 5.01 which entitles him to
a distribution of his Deferral Account, except as otherwise provided in Section
5.03 below.



(e)
Notwithstanding any Plan provisions to the contrary, the distribution of a
Participant’s Grandfathered Deferral Account shall be made in accordance with
provisions of the Predecessor Plan as in effect on October 3, 2004, as modified
in Appendix B and without regard to any Plan amendments after that date which
would constitute a material modification for Code Section 409A purposes.

(f)
Except as otherwise provided in Section 5.04, a Participant shall be entitled to
receive payment of his Company Contribution Account upon his Termination of
Employment with the Company and all Associated Companies for any reason, other
than death. The distribution of his Company Contribution Account shall be made
in the seventh month following the date the Participant’s Termination of
Employment occurs.



5.02     Method of Payment
(a)
Except as otherwise provided in paragraphs (b) and (c) below:

(i)
At the time a Participant makes an election of his distribution event pursuant
to the provisions of Sections 5.01(a) or (c) the Participant shall elect that
the portion of his Deferral Account (or any subaccount thereof) to which such
distribution event is applicable






--------------------------------------------------------------------------------





shall be made payable as of such distribution event under one of the following
methods of payment:
(1)
ratable annual cash installments for a period of years, not to exceed fifteen
(15) years, designated by the Participant on his Deferral Agreement, or

(2)
a single lump sum cash payment.



(ii)
Notwithstanding the foregoing, at the time a Participant makes an election of a
Special Effective Termination Distribution Date pursuant to the provisions of
Section 5.01(c)(ii), the Participant shall elect that the portion of his
Deferral Account be distributed on his Special Effective Termination
Distribution Date shall be made payable under one of the following methods of
payment:

(1)
ratable annual cash installments for a period of five (5) years, or

(2)
a single lump sum cash payment.



During an installment payment period, the Participant’s Deferral Account (or
subaccounts thereof) shall continue to be credited with earnings or losses as
described in Section 4.01. The value of the first installment or lump sum
payment shall be determined as of the first Reporting Date coincident with or
next following the distribution event designated pursuant to Section 5.01 or
5.03 with respect to that portion of his Deferral Account. Subsequent
installments, if any, shall be paid on the first business day following the
anniversary of said distribution event in the following calendar year and each
subsequent year of the installment period. The amount of each installment shall
equal the balance in the applicable portion of the Participant’s Deferral
Account (or subaccounts) as of each Reporting Date of determination divided by
the number of remaining installments (including the installment being
determined).


(b)
Notwithstanding the foregoing, in the event payment of a Participant’s Deferral
2005 Subaccount is to be made pursuant to Section 5.01(c) to a Participant who
does not have a Special Effective Termination Distribution Date election in
effect as of his date of Termination of Employment, a lump sum payment of his
Deferral 2005 Subaccount shall be made as of the first business day of the
seventh month following the Participant’s Termination of Employment.



(c)
A Participant shall not change his method of payment, except as otherwise
provided in Section 5.03.








--------------------------------------------------------------------------------





(d)
Notwithstanding any Plan provision to the contrary, the form of distribution of
a Participant’s Grandfathered Deferral Account shall be made in accordance with
the provisions of the Plan as in effect on October 3, 2004, as modified in
Appendix B and without regard to any Plan amendments after that date which would
constitute a material modification for Code Section 409A purposes.



(e)
Notwithstanding any Plan provision to the contrary, payment of a Participant’s
Company Contribution Account shall be made in a single lump sum payment.



5.03     Change of Distribution Election
(a)
Changes in Election

In accordance with such procedures as the Administrative Committee may
prescribe, a Participant may elect to delay the payment of Deferrals by
specifying a new Common Distribution Date, a Special Effective Termination
Distribution Date or a Specified Distribution Date applicable to a portion of
his Deferral Account (or subaccounts thereof) payable at said dates by duly
completing, executing and filing with the Administrative Committee a new
election, on an appropriate form designated by the Administrative Committee,
subject to the following limitations:
(i)
such new election must be made at least twelve (12) months prior to the Common
Distribution Date, Special Effective Termination Distribution Date or Specified
Distribution Date, whichever is then in effect with respect to that portion of
his Deferral Account (or subaccounts thereof), and such election will not become
effective until at least twelve (12) months after the date on which the new
election is made, and



(ii)
the new Common Distribution Date, Special Effective Termination Distribution
Date or Specified Distribution Date, whichever is applicable, shall be a date
that is not less than five (5) years from the Common Distribution Date, Special
Effective Termination Distribution Date or Specified Distribution Date then in
effect.



A Participant may elect to delay a Common Distribution Date, Special Effective
Termination Distribution Date or Specified Distribution Date applicable to a
specified portion of his Deferral Account pursuant to this Section 5.03(a) more
than once, provided that all such elections comply with the provisions of this
Section 5.03(a).







--------------------------------------------------------------------------------





(b)
In accordance with such procedures as the Administrative Committee may
prescribe, a Participant may elect to change the form of payment election under
Section 5.02 applicable to the portion of his Deferral Account (or subaccounts
thereof) that is deferred to a Common Distribution Date, Special Effective
Termination Distribution Date or Specified Distribution Date by duly completing,
executing and filing with the Administrative Committee a new form of payment
election, subject to the following limitations:



(i)
such new election must be made at least twelve (12) months prior to the Common
Distribution Date, Special Effective Termination Distribution Date or Specified
Distribution Date, whichever is then in effect with respect to that portion of
his Deferral Account (or subaccounts thereof), and such election will not become
effective until at least twelve (12) months after the date on which the election
is made, and



(ii)
the distribution of that portion of his Deferral Account (or subaccounts
thereof) shall be deferred for five (5) years from the date such amount would
otherwise have been paid absent this new election.



(c)
A Participant may change the election as applicable to his Grandfathered
Deferral Accounts pursuant to the provisions of the Plan as in effect on October
3, 2004, as modified in Appendix B and without regard to any Plan amendments
after that date which would constitute a material modification for Code Section
409A purposes.



(d)
It is the Company’s intent that the provisions of Section 5.03(a) and Section
5.03(b) comply with the subsequent election provisions in Code Section
409A(a)(4)(C), related regulations and other applicable guidance, and this
Section 5.03(a) and Section 5.03(b) shall be interpreted accordingly. The
Administrative Committee may impose additional restrictions or conditions on a
Participant’s ability to elect a new specified distribution year pursuant to
this Section 5.03(a) and Section 5.03(b). The Participant may revoke or change
his election pursuant to this Section 5.03(a) and Section 5.03(b) at any time
prior to the deadline for making such election, subject to such restrictions as
the Administrative Committee may establish from time to time. Any such
revocation or change shall be made in a form and manner determined by the
Administrative Committee. For avoidance of doubt, a Participant may not elect to
change the form of payment or delay payment of amounts deferred to Retirement or
Termination of






--------------------------------------------------------------------------------





Employment. In addition a Participant may not transfer amounts between his
Termination Subaccount and any Special Purpose Subaccount, or between Special
Purposes Subaccounts.


5.04     Death
Notwithstanding any Plan provisions to the contrary, if a Participant dies
before payment of the entire balance of his Deferral Account and his Company
Contribution Account, an amount equal to the unpaid portion thereof as of the
date of his death shall be payable in one lump sum to his Beneficiary. Such
payment will be made in the month following the month the Participant’s death
occurs.


5.05     Hardship
Notwithstanding anything in the Plan or in a Deferral Agreement to the contrary,
the Administrative Committee may, if it determines an Unforeseeable Emergency
exists which cannot be satisfied from other sources, approve a request by the
Participant for a withdrawal from his Deferral Account. Such request shall be
made in a time and manner determined by the Administrative Committee. The
payment made from a Deferral Account pursuant to the provisions of this Section
5.05 shall be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
local or foreign income taxes or penalties reasonably anticipated to result from
the distribution). Determinations of amounts necessary to satisfy the emergency
need must take into account any additional compensation that is available, other
than additional compensation that, due to the Unforeseeable Emergency, is
available under another nonqualified deferred compensation plan but that has not
actually been paid. This Section 5.05 is intended to comply with Code Section
409A, related regulations and any other applicable guidance and shall be
interpreted accordingly so that distributions shall be permitted under this
Section 5.05 only to the extent they comply with Code Section 409A and the
regulations promulgated thereunder. For purposes of this Section 5.05 an
“Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (a) an illness or accident of the Participant or the
Participant’s spouse, beneficiary or dependent (as defined in Code Section 152,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), (b) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to the home not otherwise covered by insurance) or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant; provided, however, that an
Unforeseeable Emergency shall only exist to the extent the severe financial
hardship would constitute an Unforeseeable Emergency under Code Section 409A,
related regulations and other applicable guidance. Such payments shall be paid
in a single lump sum within ninety (90) days of the date the Unforeseeable
Emergency payment is approved by the Administrative Committee.





--------------------------------------------------------------------------------







5.06     Payment upon the Occurrence of a Change in Control
Notwithstanding the foregoing provisions of this Article 5, upon the occurrence
of a Change in Control, every Participant who is an Eligible Executive or a
former Eligible Executive shall automatically receive the entire balance of his
Deferral Accounts and his Company Contribution Account in a single lump sum
payment. Such lump sum payment shall be made as soon as practicable on or after
the Change in Control. If such Participant dies after such Change in Control,
but before receiving such payment, it shall be made to his Beneficiary.


For avoidance of doubt, upon the occurrence of an Acceleration Event (either
prior, after or simultaneously with the occurrence of a Change of Control), the
provisions of Section 5.06 of the Plan as in effect on October 3, 2004 without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes, shall be applicable to a
Participant’s Grandfathered Deferral Account.


5.07     Acceleration of or Delay in Payments
The Administrative Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Treas. Reg. Section
1.409A-3(j)(4). The Administrative Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. Section 1.409A-2(b)(7).


5.08     Designation of Beneficiary
Each Participant shall file with the Administrative Committee a written
designation of one or more persons as the Beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his death pursuant to
Section 5.04 or 5.06. A Participant may, from time to time, revoke or change his
Beneficiary designation without the consent of any prior Beneficiary by filing a
new designation with the Administrative Committee. The last such designation
received by the Administrative Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Administrative Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no such Beneficiary designation is in effect at the time of a
Participant’s death, or if no designated Beneficiary survives the Participant,
the Participant’s surviving spouse, if any, shall be his Beneficiary, otherwise
the person designated as beneficiary by the Participant under the Xylem Inc.
Salaried Group Life





--------------------------------------------------------------------------------





Insurance Plan shall be his Beneficiary, and shall receive the payment of the
amount, if any, payable under the Plan upon his death; provided, however, that
if the life insurance benefit has been assigned, the Beneficiary shall be the
Participant’s estate.


5.09     Debiting Accounts
Any amounts debited from a Participant’s Deferral Account, Company Contribution
Account, or Grandfathered Deferral Account by reason of a distribution,
withdrawal, or otherwise under this Article 5, shall be debited from the
Participant’s Deferral Account, Company Contribution Account, and/or
Grandfathered Deferral Account and the investment options under which such
amount is credited, and such other accounts, subaccounts, options, or other
allocations, as determined by the Administrative Committee on a basis uniformly
applicable to all Participants similarly situated.




ARTICLE 6 - AMENDMENT OR TERMINATION


6.01     Right to Terminate
Notwithstanding any Plan provision to the contrary, the Corporation may, by
action of the Board of Directors, terminate this Plan and the related Deferral
Agreements at any time. To the extent consistent with the rules relating to plan
terminations and liquidations in Treasury Regulation Section 1.409A-3(j)(4)(ix)
or otherwise consistent with Code Section 409A, the Board may provide that,
without the prior written consent of Participants, all of the Participants’
Deferral Accounts and Company Contribution Account shall be distributed in a
lump sum upon termination of the Plan. Unless so distributed, in the event of a
Plan termination, the Corporation shall continue to maintain the Deferral
Accounts until distributed pursuant to the terms of the Plan and Participants
shall remain 100% vested in all amounts credited to their Deferral Accounts and
their Company Contribution Account. For avoidance of doubt, in the event of a
Plan termination, distribution of a Grandfathered Deferral Account shall be
governed by the provisions of the Predecessor Plan as in effect on October 3,
2004.


6.02     Right to Amend
The Leadership Development and Compensation Committee or its delegate may amend
or modify this Plan and the related Deferral Agreements in any way either
retroactively or prospectively. However, except that without the consent of the
Participant or Beneficiary, if applicable, no amendment or modification shall
reduce or diminish such person’s right to receive any benefit accrued hereunder
prior to the date of such amendment or modification, and after the occurrence of
an Acceleration Event, no modification or amendment shall be made to Section
5.06 or Section 6.01





--------------------------------------------------------------------------------





under Appendix A, attached hereto and made part hereof. A change in any
investment fund or index under Section 4.01 or 4.04 shall not be deemed to
adversely affect any Participant’s rights to his Deferral Account, Company
Contribution Account or Grandfathered Deferral Account. Notice of an amendment
or modification to the Plan shall be given in writing to each Participant and
Beneficiary of a deceased Participant having an interest in the Plan.
ARTICLE 7 - GENERAL PROVISIONS


7.01     Funding
All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation. The Administrative Committee may decide that a
Participant’s Deferral Account, Company Contribution Account and/or Grandfather
Deferral Account may be reduced to reflect allocable administrative expenses.


7.02     No Contract of Employment
The Plan is not a contract of employment and the terms of employment of any
Participant shall not be affected in any way by this Plan or related
instruments, except as specifically provided therein. The establishment of the
Plan shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person and to treat him without regard to the effect
which such treatment might have upon him under this Plan. Each Participant and
all persons who may have or claim any right by reason of his participation shall
be bound by the terms of this Plan and all Deferral Agreements entered into
pursuant thereto.


7.03     Unsecured Interest
Neither the Corporation, the Company nor the Leadership Development and
Compensation Committee nor the Administrative Committee nor the Plan Committee
in any way guarantees the performance of the investment funds or indices a
Participant may designate under Article 4. No special or separate fund shall be
established, and no segregation of assets shall be made, to assure the payments
thereunder. No Participant hereunder shall have any right, title, or interest
whatsoever in any specific assets of the Corporation. Nothing contained in this
Plan and no action taken pursuant to its provisions shall create or be construed
to create a trust of any kind or a fiduciary relationship between the
Corporation and a Participant or any other person. To the extent that any person
acquires a right to





--------------------------------------------------------------------------------





receive payments under this Plan, such right shall be no greater than the right
of any unsecured creditor of the Corporation.


7.04     Facility of Payment
In the event that the Administrative Committee shall find that a Participant or
Beneficiary is incompetent to care for his affairs or has died, or if a
Beneficiary is a minor, the Administrative Committee may direct that any benefit
payment due him, unless claim shall have been made therefore by a duly appointed
legal representative, be paid on his behalf to his spouse, a child, a parent or
other relative, and any such payment so made shall thereby be a complete
discharge of the liability of the Corporation, the Company and the Plan for that
payment.


7.05     Withholding Taxes
The Corporation shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.


7.06     Nonalienation
Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a person entitled to such benefits.


7.07     Transfers
(a)
Notwithstanding any Plan provision to the contrary, in the event the Corporation
(i) sells, causes the sale of, or sold the stock or assets of any employing
company in the controlled group of the Corporation to a third party or (ii)
distributes or distributed to the holders of shares of the Corporation’s common
stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation and, as a result of such sale or distribution,
such company or its employees are no longer eligible to participate hereunder,
the Leadership Development and Compensation Committee , in its sole discretion,
may treat such event as not constituting a Termination of Employment and direct
that the liabilities with respect to the benefits accrued under this Plan for a
Participant who, as a result of such sale or distribution, is no longer eligible
to participate in this Plan, shall (with the approval of the new employer), be
transferred to a similar plan of such new employer and become a liability
thereunder, provided that no provisions






--------------------------------------------------------------------------------





of such new plan or amendment thereof shall reduce the balance of the
Participants’ Deferral Accounts, Company Contribution Account and/or
Grandfathered deferral Accounts as of the date of such transfer, as adjusted for
investment gains or losses. Upon such transfer (and acceptance thereof), the
liabilities for such transferred benefits shall become the obligation of the new
employer and the liability under this Plan for such benefits shall cease.


(b)
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of the Corporation, liabilities with respect to benefits accrued by a
Participant under a plan maintained by such Participant’s former employer may be
transferred to this Plan and upon such transfer become the obligation of the
Corporation.



7.08     Claims Procedure
(a)
Submission of Claims

Claims for benefits under the Plan shall be submitted in writing to the
Administrative Committee or to an individual designated by the Administrative
Committee for this purpose.


(b)
Denial of Claim

If any claim for benefits is wholly or partially denied, the claimant shall be
given written notice within ninety (90) days following the date on which the
claim is filed, which notice shall set forth the following:
(i)
The specific reason or reasons for the denial;

(ii)
Specific reference to pertinent Plan provisions on which the denial is based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
An explanation of the Plan’s claim review procedure; and

(v)
The time limits for requesting a review under this Section.



If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of ninety (90) days following the date on which the
claim is filed. Such an extension may not exceed a period of ninety (90) days
beyond the end of said initial period.


If the claim has not been granted and written notice of the denial of the claim,
or that an extension has been granted is not furnished within ninety (90) days
following the date on which the claim





--------------------------------------------------------------------------------





is filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.


(c)
Claim Review Procedure

The claimant or his authorized representative shall have sixty (60) days after
receipt of written notification of denial of a claim to request a review of the
denial by making written request to the Administrative Committee, and may review
pertinent documents and submit issues and comments in writing within such 60-day
period.


Not later than sixty (60) days after receipt of the request for review, the
persons designated by the Company to hear such appeals (the “Appeals Committee”)
shall render and furnish to the claimant a written decision, which shall include
specific reasons for the decision and shall make specific references to
pertinent Plan provisions on which it is based. If special circumstances require
an extension of time for processing, the decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review,
provided that written notice and explanation of the delay are given to the
claimant prior to commencement of the extension. Such decision by the Appeals
Committee shall not be subject to further review. If a decision on review is not
furnished to a claimant within the specified time period, the claim shall be
deemed to have been denied on review.


(d)    Exhaustion of Remedy
No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this section.


7.09     Payment of Expenses
All administrative expenses of the Plan and all benefits under the Plan shall be
paid from the general assets of the Corporation, except as otherwise may be
provided herein.


7.10     Discharge of Corporation’s Obligation
The payment by the Corporation of the benefits due under each and every Deferral
Agreement and/or Section 3.04 to the Participant or his Beneficiary shall
discharge the Corporation’s obligation under the Plan, and the Participant or
Beneficiary shall have no further rights under this Plan or the Deferral
Agreements upon receipt by the appropriate person of all such benefits.







--------------------------------------------------------------------------------





7.11     Successors
The Plan shall be binding upon the successors and assigns of the Corporation,
whether such succession is by purchase, merger or otherwise.


7.12     Construction
(a)
The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management or highly compensated employees and, therefore,
is exempt from the requirements of parts 2, 3 and 4 of Subtitle B of Title I of
ERISA (pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA), and all
rights hereunder shall be governed by ERISA. Subject to the preceding sentence,
the Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws.



(b)    The masculine pronoun shall mean the feminine wherever appropriate.


(c)
The illegality of any particular provision of this document shall not affect the
other provisions, and the document shall be construed in all respects as if such
invalid provision were omitted.



ARTICLE 8 - ADMINISTRATION
8.01     Administration
(a)
The Administrative Committee shall mean the Xylem Benefits Administration
Committee established from time to time pursuant to the terms of the Xylem
Retirement Savings Plan for Salaried Employees. The Administrative Committee
shall have the exclusive responsibility and complete discretionary authority to
control the operation, management and administration of the Plan, with all
powers necessary to enable it properly to carry out such responsibilities,
including, but not limited to, the power to interpret the Plan and any related
documents, to establish procedures for making any elections called for under the
Plan, to make factual determinations regarding any and all matters arising
hereunder, including, but not limited to, the right to determine eligibility for
benefits, the right to construe the terms of the Plan, the right to remedy
possible ambiguities, inequities, inconsistencies or omissions, and the right to
resolve all interpretive, equitable or other questions arising under the Plan.
The decisions of the Administrative Committee or such other party as is
authorized under the terms of any grantor trust on all matters shall be final,
binding and conclusive on all persons to the extent permitted by law.






--------------------------------------------------------------------------------





(b)
To the extent permitted by law, all agents and representatives of the
Administrative Committee shall be indemnified by the Corporation and held
harmless against any claims and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of the Plan,
except claims arising from gross negligence, willful neglect or willful
misconduct.



(c)
With respect to benefits hereunder subject to Code Section 409A, the Plan is
intended to comply with the requirements of Code Section 409A and the provisions
hereof shall be interpreted in a manner that satisfies the requirements of Code
Section 409A and the regulations thereunder, and the Plan shall be operated
accordingly. If any provision of the Plan would otherwise frustrate or conflict
with this intent, the provision will be interpreted and deemed amended so as to
avoid this conflict.

APPENDIX A


SPECIAL PROVISIONS APPLICABLE TO CERTAIN PARTICIPANTS
WHO DEFERRED BASE SALARY UNDER THE PREDECESSOR PLAN


This Appendix A constitutes a part of this Plan and is applicable only with
respect to a Participant who deferred all or a portion of his Base Salary under
the provisions of the Predecessor Plan and who (i) lost matching or other
employer contributions under the ITT Industries Investment and Savings Plan for
Salaried Employees (or any predecessor plan) due to the deferral of his Base
Salary under this Plan, or (ii) had salary deferrals attributable to such Base
Salary credited on his behalf to the ITT Industries Excess Savings Plan (or a
predecessor plan) prior to January 1, 1996.
SECTION 1. - DEFINITIONS
1.01
“Accounts” shall mean the Deferred Account, Floor Contribution Account and the
Matching Contribution Account.



1.02
“Deferred Account” shall mean the bookkeeping account maintained for each
Participant covered under this Appendix A to record the portion of Base Salary
deferred under this Plan which was credited as a Salary Deferral under the ITT
Industries Excess Savings Plan (or any predecessor plan) prior to January 1,
1996.



1.03
“Matching Contribution Account” shall mean the bookkeeping account maintained
for each Participant covered under this Appendix A to record the Excess Matching
Contribution (as defined under the ITT Industries Excess Savings Plan) credited
on such Participant’s behalf due to his deferral of Base Salary under this Plan.






--------------------------------------------------------------------------------







1.04
“Floor Contribution Account” shall mean the bookkeeping account maintained for
each Participant covered under this Appendix A to record the Excess Floor
Contributions (as defined under the ITT Industries Excess Savings Plan) credited
on such Participant’s behalf due to his deferral of Base Salary under this Plan.





SECTION 2. - INVESTMENT OF ACCOUNTS
2.01
A Participant shall have no choice or election with respect to the investments
of his Accounts. There shall be credited or debited an amount of earnings or
losses on the balance of the Participant’s Accounts which would have been
credited had the Participant’s Accounts been invested in the Stable Value Fund
maintained under the ITT Salaried Investment and Savings Plan.



SECTION 3. - VESTING OF ACCOUNTS
3.01
A Participant shall be fully vested .in his Deferred Account and Floor
Contribution Account. The Participant shall vest in the amounts credited to his
Matching Contribution Account at the same rate and under the same conditions at
which such contributions would have vested under the ITT Salaried Investment and
Savings Plan had they been contributed thereunder. In the event the Participant
terminates employment prior to vesting in all or any part of the amount credited
on his behalf to his Matching Contribution Account, such contributions and
earnings thereon shall be forfeited and shall not be restored in the event the
Participant is subsequently reemployed by the Company.



3.02
Notwithstanding any provisions of this Plan or Appendix A to the contrary, upon
the occurrence of an Acceleration Event, (as such term is defined in Article I
of the Plan) a Participant shall become fully vested in the amounts credited to
his Matching Contribution Account.



SECTION 4. - COMMENCEMENT OF PAYMENT
4.01
A Participant shall be entitled to receive payment of his Deferred Account,
Floor Contribution Account and the vested portion of his Matching Contribution
Account, as determined under Section 3.01, upon his termination of employment
for any reason, other than death. The distribution of such Accounts shall be
made as soon as practicable following such termination of employment.

4.02
In the event of the death of a Participant prior to the full payment of his
Accounts, the unpaid portion of his Accounts shall be paid to his Beneficiary
(as defined in Section 1.05 of the Plan) as soon as practicable following his
date of death.








--------------------------------------------------------------------------------





SECTION 5. - METHOD OF PAYMENT
5.01
Payment of a Participant’s Deferred Account, Floor Contribution Account, and the
vested portion of his Matching Contribution Account shall be made in a single
lump sum payment.



SECTION 6. - PAYMENT UPON THE OCCURRENCE OF
AN ACCELERATION EVENT


6.01
Upon the occurrence of an Acceleration Event, all Participants shall
automatically receive the entire balance of their Accounts in a single lump sum
payment. Such lump sum payment shall be made as soon as practicable on or after
the Acceleration Event. If the Participant dies after such Acceleration Event,
but before receiving such payment, it shall be made to his Beneficiary.

APPENDIX B


PROVISIONS APPLICABLE TO A PARTICIPANT’S
GRANDFATHERED DEFERRAL ACCOUNT


This Appendix B constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Deferral Account of those individuals who were
Participants in the Predecessor Plan on December 31, 2004. The Grandfathered
Deferral Account is subject to all the terms and conditions of the Predecessor
Plan as set forth on October 3, 2004, without regard to any plan amendments
after October 3, 2004, which would constitute a material modification for Code
Section 409A. Section references in this Appendix B correspond to appropriate
Sections of the Predecessor Plan as in effect on October 3, 2004 as set forth in
Appendix C.


ARTICLE 1. - DEFINITIONS
1.13
“Deferral Account” means the Participant’s Grandfathered Deferral Account as set
forth in Section 1.21 of the foregoing provisions of the Plan.



ARTICLE 3. - DEFERRALS
The provisions of Section 3.03, 3.04 and 3.05 shall continue to apply to a
Participant’s Grandfathered Deferral Account.


ARTICLE 5. - MAINTENANCE OF ACCOUNTS
The provisions of Section 4 as set forth in the foregoing provisions of the Plan
as amended and restated effective as December 31, 2008, shall be applicable to a
Participant’s Grandfathered Deferral Account on and after January 1, 2009.


ARTICLE 5. - PAYMENT OF BENEFITS





--------------------------------------------------------------------------------





For purposes of this Article 5 - Payment of Benefits, the term “termination of
employment” or any other similar language means, with respect to a Participant,
the complete cessation of providing service to the Company and all Associated
Companies as an employee.


Except as provided in the preceding sentence and below, the provisions of
Article 5 shall continue to apply to a Participant’s Grandfathered Deferral
Account.


5.04     Hardship
A distribution shall not be made pursuant to this Section 5.04, unless the
Participant incurs an “unforeseeable emergency” as such term is defined in
Section 5.06 of the foregoing provisions of this Plan.


5.07     Designation of Beneficiary
The provisions of Section 5.07 as set forth in the foregoing provisions of the
Plan as amended and restated effective as December 31, 2008, shall be applicable
to a Participant’s Grandfathered Deferral Account on and after January 1, 2009.


5.08     Debiting Accounts
The provisions of Section 5.08 as set forth in the foregoing provisions of the
Plan as amended and restated effective as December 31, 2008, shall be applicable
to a Participant’s Grandfathered Deferral Account on and after January 1, 2009.






APPENDIX C


PROVISIONS OF THE PLAN AS IN EFFECT ON OCTOBER 3, 2004


This Appendix C constitutes a part of this Plan and contains the Predecessor
Plan provisions as in effect on October 3, 2004.







